Per Curiam:
Las partes fian sometido este recurso por los alegatos radicados en el recurso núm. 135, de Rafael Buscaglia, Tesorero de Puerto Rico, v. Tribunal de Contribuciones, Ana María Sugar Co., Inc., interventora. Los heefios admitidos son los siguientes: El contribuyente, aquí inter-ventor, radicó su planilla para el año 1937, el día 15 de sep-tiembre de 1937. El 12 de septiembre de 1944 el Tesorero le notificó al contribuyente, por correo, una deficiencia para el año 1937. El 23 de septiembre de 19M, el contribuyente so-licitó del Tesorero la reconsideración y concesión de una vista administrativa. Accedió el Tesorero y celebrada la vista ad-ministrativa se envió al contribuyente, el 19 de abril de 1945, *707la resolución notificando la deficiencia. El 15 de mayo de 1945 el contribuyente radicó su querella ante el Tribunal de Contribuciones, el cual en definitiva resolvió que el término para tasar la deficiencia babía prescrito.
Las prórrogas que provee la sección 60(b) de la Ley de Contribuciones sobre Ingresos se refieren a aquellos cásos en que el Tesorero de Puerto Rico notifica al contribuyente por correo certificado una deficiencia dentro del término prescrito por la sección 60(a) de la Ley y éste no apela ante el Tribunal de Contribuciones, y a aquéllos en que el contribuyente acude ante dicho Tribunal dentro de los treinta días.inme-diatamente siguientes a la fecha en que se resuelve por dicho funcionario la solicitud de reconsideración y vista adminis-trativa, y no a casos en que, si bien la deficiencia se notifica a tiempo y la reconsideración y vista administrativa se solici-tan dentro de los quince días de que nos habla la sección 57(a) de la Ley de Contribuciones sobre Ingresos, la tasación se hace fuera de los siete años provistos por la .sección 60(a) de dicha Ley.
Si el término de siete años que provee la sección. 60(a) de la Ley está próximo a vencer, el Tesorero puede, primero, hacer unn tasación de emergencia (jeopardy assessment), de acuerdo con la sección 57(c) o, segundo, llegar a un acuerdo con el contribuyente, por escrito, para tasar la contribución después de transcurrido el término prescriptivo, de acuerdo con la sección 61(b), y en este caso el Tesorero no hizo ni lo uno ni lo otro.
Al notificar el Tesorero su resolución ratificando la defi-ciencia en este caso el 19 de abril de 1945 habían transcurrido ya los siete años que provee la sección 60(a) de la ley.

La resolución dictada por el Tribunal de Contribuciones el 6 de febrero de 1947 será confirmada.